Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed July 18, 2022.
 
The proposed amendment has been entered and made of record.  Claims 1, 2, 4-7 and 9-10 have been amended to more particularly point out and distinctly claim the invention.   
Claim 8 has been cancelled.   

Applicant's amendment with respect to the pending claims 1-7 and 9-10, filed July 18, 2022, places the application in condition for allowance.

Claims 1-7 and 9-10 are allowed as evident by applicant’s amendment and arguments.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations wherein the control circuit further comprises a lock body power supply control element, a clock unit, a voice unit, an indication unit, a touch unit and a Bluetooth unit respectively connected to the main control chip; the control circuit further comprises a power supply unit, the power supply unit comprises first, second and third power management chips which are respectively connected to a voltage stabilizing module, the first power management chip is connected to the indication unit, the touch unit, the clock unit and the lock body power supply control element, the second power management chip is connected to the voice unit, and the third power management chip is connected to the Bluetooth unit. 

Independent claim 10 recites a control method for a control circuit for a smart lock and also includes similar features to those of recited within independent claim 1; therefore, independent claim 1 is also allowed at least for the same reasons discussed above.

Claims 2-7 and 9 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684